EMPLOYMENT AGREEMENT
 
AGREEMENT dated as of May 23, 2008 between MAIDENFORM, INC., a New York
corporation with a principal place of business at 485 F U.S. Highway 1 South,
Iselin, NJ 08830 (the “Employer”), Christopher W. Vieth (the “Employee”), and
solely for purposes of Sections 3(c), 4, and 19, Maidenform Brands, Inc.
(sometimes hereinafter referred to as “Parent”).
 
W I T N E S S E T H :
 
WHEREAS, the Employer wishes to employ the Employee for the period provided in
this Agreement, and the Employee is willing to serve in the employ of the
Employer for such period, upon the terms and conditions hereinafter provided;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:
 
1. Employment. The Employer hereby employs the Employee and the Employee hereby
accepts employment upon the terms and conditions hereinafter set forth.
 
2. Term of Employment. (a) The term of the Employee’s employment under this
Agreement shall commence on May 27, 2008 and it shall continue for a period of
one year thereafter (the “Initial Term”), unless this Agreement shall be renewed
for an additional term or terms in accordance with paragraph (b) of this Section
2, or unless earlier terminated as provided herein.
 
1

--------------------------------------------------------------------------------



(b) This Agreement shall automatically be renewed upon the expiration of the
Initial Term for successive periods of one year each (each an “Additional
Term”), unless either party notifies the other party in writing at least 120
days prior to the expiration of the Initial Term or any such Additional Term
(the Initial Term and each Additional Term are collectively referred to as “Term
of Employment”).
 
3. Compensation. (a) Base. During the Term of Employment, the Employer shall pay
the Employee a base salary at not less than an annual rate of Four Hundred and
Twenty-Five Thousand ($425,000.00) Dollars, in accordance with the Employer’s
normal payroll practices (as increased in accordance with this Section 3(a), the
“Base Salary”). Such Base Salary shall be reviewed at least annually by the
Board of Directors of Maidenform Brands, Inc. (the “Board”) and the Board may at
any time increase (but not decrease) the Employee’s Base Salary hereunder as the
Board may in its sole and absolute discretion deem reasonable and appropriate.
 
(b) Incentive Compensation. The Employee shall be a participant in the
Maidenform Brands, Inc. 2005 Annual Performance Bonus Plan (the “Bonus Plan”)
for the period from December 30, 2007 through January 3, 2009 (the “2008 Fiscal
Year”) with achievement of 100% Actual Operating Percentage (as defined in the
Bonus Plan) paying a bonus of 80% of Deemed Base Salary (as hereinafter
defined), payable in accordance with the Bonus Plan and based upon such
performance goals permitted under the Bonus Plan, except that for the 2008
Fiscal Year, Deemed Base Salary (for purposes of determining Compensation
covered by the Bonus Plan for the 2008 Fiscal Year) shall be Three Hundred
Eighteen Thousand Seventy and Fifty ($318,750) Dollars. For fiscal years
thereafter during the Term of Employment, the Employee’s incentive compensation
shall be based upon Compensation as defined in the Bonus Plan and upon such
performance goals permitted under the Bonus Plan and subject to the conditions
set forth in the Bonus Plan.
 
2

--------------------------------------------------------------------------------


 
(c) Equity Incentives.
 
(i) Equity Incentives Granted on or after the Date Hereof. Subject to the
approval of the Compensation Committee of the Board of Parent, on the first
business day of the month next following the commencement of employment with the
Employer (the “Grant Date”) Employee shall receive long term incentives pursuant
to the Maidenform Brands, Inc. 2005 Stock Incentive Plan (the “Stock Incentive
Plan”) with a Black-Scholes value of Two Hundred Seventy-Six Thousand Two
Hundred and Fifty ($276,250) Dollars (65% of Annual Base Salary) based upon the
closing stock price of the stock of Parent on the last business day before the
Grant Date and calculated consistent with the methodology and assumptions used
by the Parent in connection with its financial statements, as follows:
 
(x)  That number of shares of Restricted Stock equal in value to One Hundred
Thirty- Eight Thousand One Hundred and Twenty-Five ($138,125) Dollars based upon
the closing  stock price of the stock of Parent on the last business day before
the Grant Date; and
 
(y) That number of Non-Tandem Stock Appreciation Rights with a reference price
 equal to the closing stock price of the stock of Parent on the last business
day before the  Grant Date with a Black-Scholes value of One Hundred
Thirty-Eight Thousand One  Hundred and Twenty-Five ($138,125) Dollars.
 
3

--------------------------------------------------------------------------------



Such equity incentives will vest and become exercisable in equal annual
installments on each anniversary of the grant date over a four year period
(provided the Employee is continuously employed by the Employer’s Group (as
defined below) through the applicable vesting date) subject to 100% acceleration
of vesting upon a Change in Control (as defined in the Stock Incentive Plan).
Upon the Employee’s termination of employment by the Employer as a result of
non-renewal of the Term of Employment by the Employer pursuant to Section 2(b)
above or by the Employer without Cause (as defined below) or by the Employee for
Good Reason (as defined below), such equity incentives shall become vested with
respect to the number of shares that would have vested if the Employee’s
employment would have continued for an additional twelve month period. Following
any such termination described in this Section 3(c)(i) or termination due to the
Employee’s Disability or death, equity incentives granted on or after the date
hereof shall remain exercisable until the earlier of (1) the original expiration
date of the option, or (2) one year following such termination of employment.
 
4. Duties. During the Term of Employment, the Employee shall be engaged as
Executive Vice President and Chief Financial Officer/Chief Operating Officer of
Maidenform, Inc. and its subsidiary companies (hereinafter individually and
collectively along with the Parent called the “Employer’s Group”). The Employee
shall have the responsibility and authority to manage and direct the finance,
Information technology, sourcing, distribution and supply chain activities of
the Employer, subject to the supervision of the Chief Executive Officer and the
Boards of Directors of the Employer and the Parent and, with respect to his role
as Chief Financial Officer, to the Audit Committees of the Boards of Directors
of the Employer and the Parent, as well. In addition, the Employee shall have
such other or more specific responsibilities or duties with respect to the
business of the Employer’s Group consistent with the Employee’s position as
Executive Vice President and Chief Financial Officer /Chief Operating Officer as
may be determined and assigned to the Employee from time to time by or upon the
authority of the Chief Executive Officer or the Board of Directors of the
Employer or the Parent. The Employee shall report to the Chief Executive Officer
and, with respect to his role as the Chief Financial Officer to the Audit
Committees of the Boards of Directors of the Employer and the Parent, as well.
The Employee shall also serve as an Officer or Director of any member of the
Employer’s Group as requested by the Employer without any additional
compensation therefore other than as specified in this Agreement. The Employer
has Director’s and Officer’s Liability Insurance in effect and will maintain
Director’s and Officer’s Liability Insurance Coverage for benefit of Employee
uninterruptedly in effect during the Term of Employment.
 
4

--------------------------------------------------------------------------------


 
5. Extent of Service. The Employee agrees to devote his best efforts, energies
and skills to the faithful discharge of the duties and responsibilities
attributable to his offices, and to this end will devote his full working time
and attention to the business and affairs of the Employer’s Group. Employee
shall be based at the Employer’s Iselin, New Jersey office, but shall perform
services hereunder at other locations as shall be reasonably appropriate.
Notwithstanding the foregoing, it is understood that the Employee may devote
reasonable time and attention consistent with the practice of other senior
executives similarly situated, to civic or community affairs and to service on
the Board of Directors or Advisory Board of other non-competing corporations,
provided that (i) the Employee shall serve on no more than two such Corporate
Boards or Advisory Boards at any time; (ii) the Compensation Committee shall
have approved such Board memberships, which approval shall not be unreasonably
withheld; and (iii) it does not interfere in any material way with the
performance of his responsibilities to the Employer’s Group under this Agreement
or create a conflict of interest.
 
5

--------------------------------------------------------------------------------


 
6. Expenses. The Employee is authorized to incur reasonable, ordinary and
necessary expenses in the performance of his duties hereunder consistent with
the Employer’s existing expense reimbursement policy, as it may be amended from
time to time, and the Employer shall reimburse the Employee for all such
expenses upon the presentation by the Employee, from time to time, of an account
of such expenditures. To the extent any such reimbursements constitute taxable
income to the Employee for federal income tax purposes, all such reimbursements
shall be paid in accordance with the Employer’s policy but in no event later
than December 31 of the calendar year next following the calendar year in which
the expenses to be reimbursed are incurred.
 
7. Vacation. The Employee shall be entitled to twenty (20) days of paid vacation
during each of the successive twelve (12) month periods comprising the Term of
Employment, or a pro rata portion thereof for any such successive period which
is less than twelve (12) months. Vacation hereunder shall be taken at times
which are mutually determined by the Employer and the Employee not to interfere,
in any material respect, with the Employee’s performance of his duties
hereunder.
 
6

--------------------------------------------------------------------------------



8. Employee Benefits. The Employee shall be entitled during the Term of
Employment to participate in any employee benefit program or arrangement
maintained by the Employer which is generally available to other senior
employees of the Employer, including any qualified or non-qualified retirement
or deferred compensation arrangements or 401(k) savings plan, life insurance,
medical, long-term disability plans, or other allowances, including the auto
allowance of Seven Hundred ($700) per month. Such participation shall be in
accordance with all applicable terms and conditions of such plans or programs,
including, without limitation, provisions respecting the satisfaction of any
applicable eligibility periods for plan participation and the modification or
termination of such plans.
 
9. Termination of Employment. Notwithstanding any other provision of this
Agreement, the Employee’s employment under this Agreement may be terminated at
any time by the Employer in the event of:
 
(A) (i) The Employee’s conviction for or entry of a plea of guilty or nolo
contendere with respect to a felony or any crime that constitutes a misdemeanor
involving moral turpitude under federal law or the law of any state, (ii) the
Employee’s willful misappropriation of funds or property of the Employer’s Group
or other acts of fraud, dishonesty, self-dealing, any significant violation of
any statutory or common law duty of loyalty to the Employer’s Group, (iii) the
Employee’s perpetration of an illegal act which causes material economic injury
to the Employer or the Employer’s Group, or (iv) a material breach of this
Agreement by the Employee or the Employee’s failure to perform his duties
hereunder in any material respect, provided that as to (iv), the Employee shall
be given written notice and an opportunity, not to exceed ten (10) days, to
effectuate a cure, provided that such breach or failure is susceptible to cure,
as determined by the Board or the Board of Directors of the Employer, in good
faith (hereinafter “Cause”).
 
7

--------------------------------------------------------------------------------


 
(B) The Employee’s death; or
 
(C) The Employee’s inability due to any physical or mental condition of the
Employee, to perform his duties hereunder for a period of ninety (90)
consecutive days or one hundred twenty (120) days (whether or not consecutive)
within any twelve (12) month period (hereinafter “Disability”);
 
by written notice to the Employee (except that notice of termination shall not
be required in the case of the Employee’s death) specifying the event relied
upon for such termination and the effective date of such termination (the
effective date of any termination of employment hereunder is referred to as the
“Termination Date”).
 
10. Payments Upon Termination of Employment. (a) In the event the Employee’s
employment under this Agreement is terminated for any reason specified in
Section 9 above this Agreement shall terminate and be deemed cancelled and the
Employer shall be under no obligation hereunder either to continue the
Employee’s employment or to provide the Employee with any payment or benefit of
any kind whatsoever, except for the Employee’s Base Salary through the
Termination Date paid in accordance with the Employer’s normal payroll practices
and such vested benefits or rights which the Employee may have accrued through
the Termination Date hereunder or under any benefit plan of Employer (other than
any severance pay plan maintained by the Employer) paid in accordance with the
terms and conditions of the applicable plan. In addition, in the event of
termination pursuant to 9(B) or (C) above, the Employer shall also pay the
amount of any incentive compensation as described in Section 3(b) hereof to
which the Employee would have been entitled for the year of termination had the
Employee’s employment not terminated, prorated to the Termination Date based on
the number of days actually employed during the applicable year, payable when
such incentive compensation would be payable to other employees for that year
and based upon actual results and the Employer’s financial performance for the
full applicable year. In addition, in the event of termination pursuant to 9(B)
or (C) above, the Employee shall be entitled to benefits under any group life
insurance or disability insurance benefits provided in accordance with the
Employer’s welfare benefit plans.
 
8

--------------------------------------------------------------------------------


 
(b) The Employee’s employment under this Agreement may also be terminated on
fifteen (15) days’ prior notice by the Employer not for Cause and it may be
terminated by the Employee for Good Reason if circumstances constituting Good
Reason exist, and neither of such terminations of employment shall be a breach
of this Agreement by the Employer so long as the benefits set forth below are
provided to the Employee. In the event that the Employee’s employment with the
Employer is terminated by the Employer as a result of non-renewal of the Term of
Employment pursuant to Section 2(b) above or terminated by the Employer without
Cause or by the Employee for Good Reason, then, in addition to the Employee’s
Base Salary through the Termination Date and such vested benefits or rights
which the Employee may have accrued through the Termination Date hereunder or
under any benefit plan of the Employer (other than any severance pay plan
maintained by the Employer), subject to the Employee’s execution, delivery and
non-revocation of a release, to the fullest extent permitted by law in favor of
the Employer’s Group (and its affiliates) in substantially the form attached
hereto as Exhibit “A”, as may be modified to take into account changes in
applicable law and any other changes as are legally necessary at the time of
execution to make it enforceable (the “Release”), the Employee will be entitled
to the following:
 
9

--------------------------------------------------------------------------------


 
(1) Payment of an amount equal to the sum of his Base Salary (as in effect on
the Termination Date), plus, in the event such termination occurs after the end
of Fiscal 2008, an amount equal to one times his average annual bonus (taking
into account all annual bonuses paid under Section 3(b) hereof for the
applicable year) over the three fiscal years immediately preceding his
termination of employment, determined by annualizing the bonus actually paid
with respect to any partial year (which, with respect to the 2008 Fiscal Year
will be deemed to have been paid for 9 months of service). For purposes of
clarity, if there have been fewer than three fiscal years immediately preceding
any such termination, the average of such annual bonuses will be calculated
using as a denominator the actual number of fiscal years in which he has worked
for the Employer. This amount shall be subject to tax and other required
withholdings and, subject to any delays required pursuant to Sections 10(d) and
10(e), will be payable in equal periodic installments over a period of twelve
(12) months from the Termination Date paid in accordance with the Employer’s
normal payroll policies as if the Employee continued to be an employee of the
Employer (but off payroll).
 
10

--------------------------------------------------------------------------------


 
(2) In the event such termination occurs during Fiscal 2008, payment of an
amount equal to the bonus the Employee would have been entitled for Fiscal 2008
had the Employee’s employment not terminated, prorated to the Termination Date
based on the number of days actually employed during Fiscal 2008 and based upon
actual results and the Employer’s financial performance for Fiscal 2008, and,
subject to any delays required pursuant to Sections 10(d) and 10(e), payable
when such bonus would be payable to other employees for Fiscal 2008.
 
(3) In addition, if the Employee or his dependents are otherwise eligible for
COBRA continuation of group health plan coverage and the Employee (or his
dependents) timely elect such coverage, then for a period of twelve (12) months
following the Termination Date, subject to any delays required pursuant to
Sections 10(d) and 10(e), the Employer shall pay to the Employee on the first
Employer payroll date in each month following the Termination Date an amount
equal to 100% of the monthly premium for such COBRA coverage for the applicable
month. The foregoing payments shall each be a bonus to the Employee subject to
tax and other required withholdings and shall be grossed up to reflect all
applicable taxes at the Employee’s maximum marginal rates.
 
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
require the Employee to seek other employment following the termination of his
employment hereunder and there shall be no offset against any amounts due the
Employee under this Agreement on account of any remuneration attributable to any
subsequent employment that Employee may obtain.
 
11

--------------------------------------------------------------------------------


 
(c) For the purposes of this Agreement “Good Reason” shall mean the occurrence
of any of the following events without the Employee’s consent:
 
(1) The assignment to the Employee of duties that constitute a material
diminution of his authority, duties, or responsibilities (including reporting
requirements);
 
(2) A material diminution in the Employee’s Base Salary;
 
(3) Relocation of the Employee to a location outside a radius of 50 miles of the
Employer’s Iselin, New Jersey office; or
 
(4) Any other action or inaction by the Employer that constitutes a material
breach of this Agreement
 
provided that within ninety (90) days after the initial existence of such event,
the Employer shall be given notice and an opportunity, not less than thirty (30)
days, to effectuate a cure for such asserted “Good Reason” by the Employee.
 
12

--------------------------------------------------------------------------------


 
(d) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, for purposes of any such provision of this Agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.” If Employee is deemed on the date of termination of
his employment to be a “specified employee”, within the meaning of that term
under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Employer from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit made subject to
this Section 10(d), to the extent such payment and benefits exceed the
Separation Pay Limit (as defined herein) and is required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Employee’s “separation from service” and
(ii) the date of the Employee’s death. On the first day of the seventh month
following the date of the Employee’s “separation from service” or, if earlier,
on the date of his death, all payments delayed pursuant to this Section 10(d)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. For purposes of this Agreement, the “Separation Pay
Limit” means two times the lesser of: (i) the Employee’s annualized compensation
based on the Employee’s annual rate of pay for the Employee’s taxable year
preceding the taxable year in which the Employee’s termination of employment
occurs; and (ii) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Employee terminates employment.
 
13

--------------------------------------------------------------------------------


 
(e) The Employer shall provide the Release to the Employee within seven (7)
business days following the date of termination. In order to receive the
payments and benefits provided in Section 10(b)(1), (2) and (3), the Employee
shall be required to sign the Release within 21 or 45 days after the date it is
provided to him, as required by applicable law, and not revoke it within the
seven day period following the date on which it is signed. All payments delayed
pursuant to the foregoing, except to the extent delayed pursuant to Section
10(d), shall be paid to the Employee in a lump sum on the first Employer payroll
date on or following the sixtieth (60th) day after the date of termination, and
any remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
 
11. Confidentiality. The Employee recognizes and acknowledges that the
Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Employer. As a result, during the Term of Employment and
thereafter, the Employee shall not, without the prior written consent of the
Board, for any reason, either directly or indirectly, divulge to any third party
(except as may be required to further the interests of the Employer) or use for
his own benefit, or for any purpose other than the exclusive benefit of the
Employer, any and all confidential, proprietary, business and technical
information or trade secrets of the Employer’s Group (“Proprietary Information”)
revealed, obtained or developed in the course of his employment with the
Employer’s Group. Such Proprietary Information shall include but shall not be
limited to, marketing and development plans, confidential cost and pricing
information, identities of customers and suppliers, the relationship of the
Employer’s Group with actual or prospective customers who are engaged in
discussions with the Employer’s Group, the needs and requirements of any such
customers, and any other confidential information relating to the business of
the Employer’s Group, provided that nothing herein contained shall restrict the
Employee’s ability to make such disclosures during the course of his employment
as may be necessary or appropriate to the effective and efficient discharge of
his duties hereunder or such disclosures as may be required by law; and further
provided that nothing herein contained shall restrict Employee from divulging or
using for his own benefit or for any other purpose any Proprietary Information
which is readily available to the general public so long as such information did
not become available to the general public as a direct or indirect result of
Employee’s breach of this Section 11.
 
14

--------------------------------------------------------------------------------


 
12. Property and Inventions.
 
(a) All Proprietary Information shall be and remain the sole property of the
Employer. During the Term of Employment, and thereafter, Employee shall not
remove from the Employer’s Group offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing information of the type identified in Section 11 hereof, or other
materials or property of any kind unless necessary or appropriate in accordance
with his duties and responsibilities hereunder and, in the event that such
materials or property are removed, all of the foregoing shall be returned to
their proper files or places of safekeeping as promptly as reasonably possible
after the removal shall serve its specific purpose. Employee shall not make,
retain, remove and/or distribute any copies of any of the foregoing for any
reason whatsoever except as may be necessary in the discharge of his assigned
duties; and upon the termination of his employment with the Employer, he shall
leave with or return to the Employer all originals and copies of the foregoing
then in his possession, whether prepared by Employee or by others.
 
15

--------------------------------------------------------------------------------


 
(b) The Employee acknowledges that all developments, including, without
limitation, inventions, patentable or otherwise, discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, procedures, data, documentation, ideas and writings and applications
thereof relating to the business or planned business of the Employer or any of
its subsidiaries or affiliates that, alone or jointly with others, the Employee
may conceive, create, make, develop, reduce to practice or acquire during the
Term of Employment (or while employed with the Employer prior the Term of
Employment) (collectively, the “Developments”) are works made for hire and shall
remain the sole and exclusive property of the Employer and the Employee hereby
assigns to the Employer all of his right, title and interest in and to all such
Developments. The Employee shall promptly and fully disclose all future material
Developments to the Board and, at any time upon request and at the expense of
the Employer, shall execute, acknowledge and deliver to the Employer all
instruments that the Employer shall prepare, give evidence and take all other
actions that are necessary or desirable in the reasonable opinion of the
Employer to enable the Employer to file and prosecute applications for and to
acquire, maintain and enforce all letters patent, trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Employer. All memoranda, notes, lists, drawings,
records, files, computer tapes, programs, software, source and programming
narratives and other documentation (and all copies thereof) made or compiled by
the Employee or made available to the Employee concerning the Developments or
otherwise concerning the business or planned business of the Employer or any of
its subsidiaries or affiliates shall be the property of the Employer or such
subsidiary or affiliate and shall be delivered to the Employer or such
subsidiary or affiliate promptly upon the expiration or termination of the Term
of Employment.
 
16

--------------------------------------------------------------------------------


 
(c) The provisions of this Section shall, without any limitation as to time,
survive the expiration or termination of the Employee’s employment hereunder,
irrespective of the reason for any termination.
 
13. Covenant not to Compete and Non-Solicitation. In consideration for the
benefits and payments described herein and other good and valuable
consideration, the Employee shall not, during the Term of Employment and for a
period of twelve (12) months after his employment terminates for any reason,
engage in any of the following directly or indirectly without the prior written
consent of the Board:
 
(a) engage or participate in any business activity directly competitive with the
business of the Employer’s Group as conducted upon the termination of the
Employee’s employment with the Employer or proposed to be conducted at such
time;
 
17

--------------------------------------------------------------------------------


 
(b) become interested in (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent, consultant or otherwise) any person, firm,
corporation, association or other entity engaged in any business that is, taken
as a whole, directly competitive with the business of the Employer’s Group as
conducted upon the termination of the Employee’s employment (or proposed to be
conducted at such time) with the Employer, or become interested in (as owner,
stockholder, lender, partner, co-venturer, director, officer, employee, agent,
consultant or otherwise) any subsidiary or division of the business of any
person, firm, corporation, association or other affiliate where such portion of
such business is directly competitive with the business of the Employer’s Group
as conducted upon termination of the Employee’s employment with the Employer (or
proposed to be conducted at such time). Notwithstanding the foregoing, nothing
contained in this Section 13 shall prohibit the Employee from (i) holding not
more than five percent (5%) of the outstanding securities of any class of any
publicly-traded company, or (ii) after the Term of Employment engaging or
participating in or having an interest in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent, consultant or
otherwise) any subsidiary or division of the business of any person, firm,
corporation, association or other affiliate where such portion of such business
is not directly competitive with the business of the Employer’s Group as
conducted upon termination of the Employee’s employment with the Employer (or
proposed to be conducted at such time), provided Employee does not breach the
provisions of Section 13 (c) or (d) or (e), hereof;
 
(c) solicit or attempt to solicit either directly or indirectly any customer of
the Employer’s Group with whom the Employer’s Group shall have dealt regularly
at any time during the one (1) year period immediately preceding the termination
of the Employee’s employment with the Employer for the purpose of offering or
selling any products or services which are identical, substantially similar or
comparable to the products or services then offered to the customer by the
Employer’s Group;
 
18

--------------------------------------------------------------------------------


 
(d) influence or attempt to influence any supplier, customer, or potential
customer of the Employer’s Group to terminate or modify any written or oral
agreement or course of dealing with the Employer’s Group; or
 
(e) (i) influence or attempt to influence any person to terminate or modify his
employment (or other service relationship) with the Employer’s Group, or (ii)
employ or retain directly or indirectly, any person employed or retained by the
Employer’s Group as an employee or other service provider at any time during the
six (6) month period preceding the effective date of the Employee’s termination.
 
14. Specific Performance. The Employee acknowledges that the services to be
rendered by the Employee are of a special, unique and extraordinary character
and, in connection with such services, the Employee will have access to
confidential information vital to the Employer’s business and the business of
its subsidiaries and affiliates. By reason of this, the Employee acknowledges
consents and agrees that if the Employee violates any of the provisions of
Sections 11, 12 or 13 hereof, the Employer would sustain irreparable injury and
that money damages would not provide adequate remedy to the Employer and that,
in addition to any other remedies the Employer might have, including money
damages, the Employer shall be entitled to have Sections 11, 12 and 13
specifically enforced by any court having jurisdiction by means of any and all
equitable remedies. The provisions of Sections 10, 11, 12, 13, 14, 16 and 19
shall survive the termination of this Agreement.
 
19

--------------------------------------------------------------------------------


 
15. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and shall be delivered personally by
telecopier or by courier providing for next day delivery or sent by registered
or certified mail return receipt requested to the following addresses:
 
To the Employer:
 
Maidenform, Inc.
485 F U.S. Highway 1 South
Iselin, New Jersey 08830
Attention:
Steven N. Masket
Telecopier: 201-603-5900
 
To the Employee:
 
Christopher Vieth
At the address on file with the Employer
 
With a copy to:


Any such notices shall be deemed given, if personally, upon delivery; if sent by
certified or registered mail, 3 days after deposit (postage pre-paid) with the
U.S. Mail Service; if by courier service providing for next day delivery, the
next day following deposit with such courier; and, if telecopied, when
telecopied. Any party may change the address for notices by sending written
notice of such change of address in accordance with this Section 15.
 
20

--------------------------------------------------------------------------------


 
 
16. Benefits. This Agreement shall inure to the benefit of and shall be binding
upon the Employer and its successors and assigns, and upon the Employee, his
heirs and legal representatives. This Agreement and all rights and obligations
hereunder are personal to the Employee and shall not be assignable.
 
17. Entire Agreement. This Agreement embodies the entire agreement of the
parties concerning the subject matter hereof and supersedes any prior or
contemporaneous agreements or understandings in connection therewith. The
Agreement may be amended or modified only by a written instrument executed by
both parties hereto.
 
18. Severability. If any term or provision of this Agreement is held by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of the
terms and provisions of this Agreement shall remain in full force and effect and
shall in no way be affected or invalidated. To the extent required to enforce
any provision of this Agreement, such provision may be reformed in order to
preserve its validity if it would otherwise be held unenforceable.
 
19. Indemnification. The indemnification provisions in the Parent’s Amended and
Restated Certificate of Incorporation covering officers of the Parent and the
Employer shall apply to the Employee in his capacity as an employee (or former
employee), such indemnification to be in addition to any other indemnification
right in favor of the Employee.
 
20. Withholding. The Employer may deduct and withhold from any amounts which it
is otherwise obligated to pay hereunder any amount which it may determine it is
required to deduct or withhold pursuant to any applicable statute, law,
regulation or order of any jurisdiction whatsoever.

21

--------------------------------------------------------------------------------



21. Governing Law. This Agreement shall be subject to, and governed, construed
and enforced in accordance with, the laws of the State of New York, without
giving effect to the principles thereof relating to the conflict of laws.
 
22. Section 409A.
 
(a) Although the Employer does not guarantee the tax treatment of any particular
payment or benefit, it is intended that the provisions of this Agreement provide
for payments or benefits that either comply with, or are exempt from, Code
Section 409A, and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.
 
(b) With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of Code
Section 409A.

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


MAIDENFORM, INC.
         
By:
/s/ Thomas J. Ward
 
/s/ Christopher W. Vieth
 
Thomas J. Ward
 
Christopher W. Vieth
 
Chief Executive Officer
   



Solely with respect to Sections 3(c),
4, and 19:


Maidenform Brands, Inc.
   
By:
/s/ Thomas J. Ward
 
Thomas J. Ward
 
Chief Executive Officer


23

--------------------------------------------------------------------------------



Exhibit “A”
 
FULL AND FINAL WAIVER AND RELEASE OF CLAIMS
 
1. I have had the opportunity to review and consider this Full and Final Waiver
and Release of Claims (“Waiver and Release”), and information on the benefits
available to me in accordance with the Employment Agreement between Maidenform,
Inc. and me dated as of May 23, 2008, as the same may have been amended from
time to time (“Employment Agreement”) for a period of at least twenty-one (21)
days. I also have had the opportunity during such period to discuss this Waiver
and Release and such benefit information fully with whomsoever I wished, and
have been advised that I could consult an attorney of my own choice and have had
a reasonable opportunity to do so. I have freely and voluntarily elected to take
advantage of the severance benefits under the Employment Agreement.
 
2. In consideration for the payments and benefits available to me under the
Employment Agreement following the termination of my employment as set forth in
Section 10 of the Employment Agreement, the sufficiency of which are hereby
acknowledged, and, other than claims for accrued, vested benefits under any
employee benefit plan of Maidenform, Inc. (including vested stock options) or
for any of the Employer’s obligations or my rights pursuant to Section 10 and 19
of the Employment Agreement, I fully and finally waive, discharge, and release
Maidenform, Inc., the Parent (as defined in the Employment Agreement) and their
current, former and future subsidiaries, divisions, related entities, employee
benefit plans and funds, and their respective current, former and future
directors, officers, shareholders, employees, attorneys, and agents (whether
acting as agents for Maidenform, Inc., Parent or in their individual capacities)
(herein collectively referred to as “the Company”), from any and all claims of
whatsoever nature, known and unknown, whether in law or in equity, which I or
anyone acting through me, my estate or on my behalf ever had, now have or may
have against the Company by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence or other matter up to and including
the date I sign this Waiver and Release, provided, however, that the foregoing
shall not be deemed to waive any indemnification rights I may have pursuant to
applicable law, the Certificates of Incorporation or Bylaws of the Company or
under any Directors and Officers Liability Insurance Policy.

A-1

--------------------------------------------------------------------------------



3. Without limiting the generality of the foregoing paragraph, but subject to
the limitations set forth in Section 2 hereof, this Waiver and Release is
intended to and shall release the Company from any and all claims arising out of
or in connection with my employment with Maidenform, Inc. and with the
termination or decision to terminate said employment, including but not limited
to (i) any claim under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, The Civil Rights Act of 1866, or any other Civil
Rights Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974 (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law), and the Family and Medical Leave
Act; (ii) any other claim (whether based on federal, state, or local law,
statutory or decisional including, but not limited to the New York State Human
Rights Law, the New York City Administrative Code, New Jersey Civil Rights Act
or the New Jersey Law Against Discrimination) relating to or arising out of my
employment, the terms and conditions of such employment, the termination of such
employment, and/or any of the events relating directly or indirectly to or
surrounding the termination of that employment, including but not limited to
breach of contract (express or implied), wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (iii) any claim for attorneys’ fees, costs, disbursements and/or the like.

A-2

--------------------------------------------------------------------------------



4. In order to induce the Company to extend the payments and benefits available
to me under the Employment Agreement, I hereby represent and warrant to the
Company as follows:
 
(i) I voluntarily elect to take advantage of Section 10 of the Employment
Agreement and execute this Waiver and Release and have had at least twenty-one
(21) days to consider and review this Waiver and Release;
 
(ii) no other promise, inducement, threat, agreement or understanding of any
kind or description whatsoever has been made with or to me by any person or
entity whomsoever to cause me to execute this Waiver and Release;
 
(iii) I fully understand the meaning and intent of this Waiver and Release;
 
A-3

--------------------------------------------------------------------------------


 
(iv) I fully understand and acknowledge that the payments and other benefits
provided pursuant to Section 10 of the Employment Agreement, (A) are, except as
expressly set forth herein, in full discharge of any and all liabilities and
obligations of the Company to me, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment agreement, policy, plan or
procedure of the Company and/or any alleged understanding or arrangement between
me and the Company; and (B) exceed any payment, benefit, or other thing of value
to which I might otherwise be entitled under any policy, plan or procedure of
the Company and/or any agreement between me and the Company without the
execution of this Waiver and Release;

(v) I have not incurred any injury or disability precluding regular employment
as a result of my employment at the Company;
 
(vi) I am not eligible for reinstatement or reemployment or employment with the
Company at any time in the future and covenant that I will not seek resumed
employment or any other remunerative relationship, including without limitation
any form of independent contractor or consultant relationship with the Company;
 
(vii) this Waiver and Release is not intended, and shall not be construed, as an
admission that the Company has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against me. I agree that this Waiver and Release
may only be used as evidence in a subsequent proceeding in which the parties
allege a breach of this Waiver and Release; and

A-4

--------------------------------------------------------------------------------



(viii) I understand that this Waiver and Release will be final and binding on me
on the eighth (8th) day following the date I sign this document (“Release
Effective Date”) unless I properly revoke the election I have made in this
document by delivering to the Company a written notice of revocation, by
facsimile transmission to (201) 436-9506 and by certified mail, return receipt
requested, addressed to Maidenform, Inc. at 485 F U.S. Highway 1 South, Iselin,
NJ 08830, Attention: Steven N. Masket, Esq., on or before the close of business
on the seventh (7th) day following the date on which I sign this Waiver and
Release (the “Revocation Period”). If the last day of the Revocation Period
falls on a Saturday, Sunday or holiday, the last day of the Revocation Period
will be deemed to be the next business day. In the event I do not accept this
Waiver and Release as set forth above, or in the event I revoke this Waiver and
Release during the Revocation Period, this Waiver and Release, including but not
limited to the obligation of the Company to provide the payments and benefits
described in Section 10 of the Employment Agreement, shall be deemed
automatically null and void.
 
5. I agree that I will not disparage or encourage or induce others to disparage
the Company. For the purposes of this Waiver and Release, the term “disparage”
includes, without limitation, comments or statements to the press and/or media,
the Company or any individual or entity with whom the Company has a business
relationship which would adversely affect in any manner (i) the conduct of the
business of the Company (including, without limitation, any business plans or
prospects) or (ii) the business reputation of the Company.

A-5

--------------------------------------------------------------------------------



6. (a) I agree that I will cooperate with the Company and its counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during my employment in which I was
involved or of which I have knowledge.
 
(b) I agree that, in the event I am subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to my
employment by the Company, I will give prompt notice of such request to
Steven N. Masket (or his successor) at 485 F U.S. Highway 1 South, Iselin, NJ
08830, and, unless required by court order, will make no disclosure until the
Company has had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure.
 
7. I represent that I have returned (or will return) to the Company all property
belonging to the Company, including but not limited to laptop, cell phone, keys,
card access to the building and office floors, Employee Handbook, phone card,
Rolodex (if provided by the Company), computer user name and password, disks
and/or voicemail code.
 
8. (a) The terms and conditions of this Waiver and Release are and shall be
deemed to be confidential, and shall not be disclosed by me to any person or
entity without the prior written consent of the Company, except if required by
law, and to my accountants, attorneys and/or immediate family members, provided
that, to the maximum extent permitted by applicable law, rule or regulation,
they agree to maintain the confidentiality of the aforesaid documents. I further
represent that I have not disclosed the terms and conditions of the aforesaid
documents to anyone other than my attorneys, accountants and/or immediate family
members.

A-6

--------------------------------------------------------------------------------



(b) I hereby acknowledge and reaffirm my continuing obligations under Sections
11, 12 and 13 of the Employment Agreement relating to confidentiality, return of
property, developments, noncompetition and nonsolicitation.
 
9. I also expressly acknowledge that in the event that a court of competent
jurisdiction determines that this Waiver and Release is illegal, void or
unenforceable, I agree to execute a release or waiver that is legal and
enforceable. Additionally, I agree that any breach by me of paragraphs 2, 3, 5,
6, 7 or 8 shall constitute a material breach of this Waiver and Release as to
which the Company may seek all relief available under the law.
 
10. This Waiver and Release is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
11. This Waiver and Release shall be construed and enforced in accordance with
the laws of the State of New York without regard to the principles of conflict
of laws.
 
FINALLY, I HAVE CAREFULLY READ THIS WAIVER AND RELEASE, KNOW AND UNDERSTAND THE
WAIVER AND RELEASE AND HAVE SIGNED THIS WAIVER AND RELEASE AS MY OWN FREE ACT
AND DEED.

A-7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and sealed this Waiver and
Release as of the date set forth below before a notary public.
 
SIGNATURE
     



Sworn to and subscribed before me this day of _______________


   
Notary Public Stamp & Seal:

 
A-8

--------------------------------------------------------------------------------


 